       Case 2:19-cv-03305-JJT Document 10 Filed 06/01/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Terrell Artist Donald,                             No. CV-19-03305-PHX-JJT (CDB)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          At issue is the Report and Recommendation (Doc. 9) (“R&R”) submitted in this

16   matter by United States Magistrate Judge Camille D. Bibles, recommending the Court deny

17   the pending Petition for Habeas Corpus (Doc. 1). In the R&R, Judge Bibles warned
18   Petitioner he had 14 days from the date of its service to file any objections thereto, and

19   failure to timely file any objections “will be considered a waiver of [Petitioner]’s right to

20   appellate consideration of the issues” per United States v. Reyna-Tapia, 328 F.3d 1114,
21   1121 (9th Cir. 2003), and a waiver if his right to appellate review of any findings of fact

22   and conclusions of law the Court adopts in this Order pursuant to the R&R, per Fed. R.

23   Civ. P. 72. (Doc. 9 at 17.)
24          It has been nearly five weeks since entry of the R&R and Petitioner filed no

25   objections; he therefore has waived the above rights. Even if the Court reviewed the R&R

26   on its merits, however, it would conclude that Judge Bibles’s recommendations and

27   findings are all legally sound and supported by the record.

28   ....
       Case 2:19-cv-03305-JJT Document 10 Filed 06/01/20 Page 2 of 2



 1            Judge Bibles correctly concluded in the R&R that Petitioner has provided no
 2   evidence to contradict his sworn statements at his change of plea hearing that his guilty
 3   plea was knowing, intelligent and voluntary. There is no evidence, therefore, to support a
 4   claim of coercion. Moreover there is no showing Petitioner’s counsel’s performance was
 5   deficient under the standards set and refined, respectively, in Strickland v. Washington, 466
 6   U.S. 668, 690 (1984), Hill v. Lockhart, 474 U.S. 52, 56-7 (1985), or McMann v.
 7   Richardson, 397 U.S. 759, 771 (1970). Petitioner does not state an ineffective assistance
 8   of counsel claim.
 9            IT IS ORDERED adopting the Report and Recommendation (Doc. 9) including its
10   underlying reasoning.
11            IT IS FURTHER ORDERED denying and dismissing with prejudice the Petition
12   for Habeas Corpus (Doc. 1).
13            IT IS FURTHER Ordered denying a Certificate of Appealability, upon the Court’s
14   finding that Petitioner has not made a substantial showing of the denial of a constitutional
15   right.
16            IT IS FURTHER ORDERED directing the Clerk of Court to terminate this matter.
17            Dated this 1st day of June, 2020.
18
19                                           Honorable John J. Tuchi
                                             United States District Judge
20
21
22
23
24
25
26
27
28


                                                  -2-
